510 F.2d 414
Alice L. NELSON et al., Appellees,Winnifred Brown et al., Appellees,v.Vera J. LIKINS et al., Appellant.
No. 74--1900.
United States Court of Appeals,Eighth Circuit.
Submitted Jan. 10, 1975.Decided Jan. 10, 1975.

Thomas L. Fable, Deputy Atty. Gen., Dept. of Public Welfare, St. Paul, Minn., for appellant.
Luther A. Granquist, Legal Aid of Minneapolis, Inc., Minneapolis, Minn., for appellees.
Before GIBSON, Chief Judge, and HEANEY and ROSS, Circuit Judges.
PER CURIAM.


1
Upon a careful consideration of the record, the briefs and oral arguments, the Court has concluded that the order of the District Court is based upon a correct interpretation of the law as applied to the pleadings and that an opinion would have no precedential value.  For these reasons the order granting plaintiff's motion for a preliminary injunction is hereby affirmed on the basis of Judge Lord's well reasoned opinion, 389 F.Supp. 1234.  See Rule 14 of the Rules of this Court.


2
This Court recognizes that the action of the appellant in this case was an effort to correct inequities in the administration of the A.F.D.C. program.  But in view of the plain language of 42 U.S.C. § 602(a)(24) this should be the subject of congressional rather than administrative corrective action.